DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on November 17, 2021.  Claims 1-10 have been amended.  Claims 1-10 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-10 are allowed subject to the examiner’s amendment described below. An examiner's amendment to the record appears below.

Authorization for this examiner’s amendment was given in an interview with Alexa J. Hunter, Reg. 74,538 on February 23, 2022. 

EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1-2 and 8.

1. (Currently Amended) A method for encouraging individual employees of a business to practice proper washroom activities, comprising:
enrolling employees of a business entity into a washroom rewards program;
designating one or more washroom facilities available to the employees for use in the washroom rewards program, and configuring the designated one or more washroom facilities with an identification (ID) system configured to identify enrolled employees within the designated washroom facility, wherein each of the washroom facilities includes a plurality of individual functional locations where one or more washroom activities can be performed, each of the individual  functional locations associated with one or more functional location receivers;
receiving, by a server, a first unique ID signal from the ID system that is associated with at least one enrolled employee upon the at least one enrolled employee entering the washroom facility;
in response to receiving the first unique ID signal, accessing, by the server, a file associated with the first unique ID signal;
receiving, by the server, a second unique ID signal from one or more functional location receivers upon the at least one enrolled employee completing one or more washroom activities;

crediting or deducting, by the server, the reward points to the file of the at least one enrolled employee;
generating, by the server, a personalized message informing the at least one enrolled employee of the rewards points earned or deducted;
transmitting to one or more broadcast devices located in the washroom facility, by a controller in communication with the server, the personalized message comprising the reward points earned or deducted and current rankings of the at least one enrolled employee relative to a plurality of other enrolled employees.

2. (Currently Amended) The method as in claim 1, further comprising generating a
personalized message by server 
least one enrolled employee in the washroom facility, the personalized message naming the at
least one enrolled employee by name and stating a point value earned by the at least one
enrolled employee for the performed washroom activity.

8. (Currently Amended) The method as in claim 1, wherein the enrolled employees are
in competition with each other, a winning outcome of the competition based on 
points of the enrolled employees.

 


Taneff discloses hand cleansing monitoring system that electronically monitors and communicates hand washing frequency and procedures to management through a computer based system.

Thyroff et al. US Publication 20150161874 A1 Close Proximity RFID Tag and Monitoring System
Thyroff discloses a system for monitoring hand washing compliance that includes a plurality of sensors installed in a space to detect the presence of or proximity of personnel to key areas; and a controller operatively coupled to the sensors, the controller being programmed to analyze sensor inputs to determine if personnel are washing their hands in a manner compliant with a set of requirements, and a networked data storage and reporting system operatively coupled to the controller and configured to provide reports of hand washing compliance. The sensors are installed on a ceiling over the space and an LED light illuminates a hand washing area for an interval of time that begins in response to detection by one of the plurality of sensors that a user is in proximity to the sink and ends when hand washing compliance is complete. 

Gips et al. US Publication 20120245951 A1 System and Method for Compliance Reward
Gips discloses systems and methods for rewarding compliance are disclosed. In one embodiment, compliance data is received from a compliance monitoring system. The compliance data includes an indication of compliance success or compliance failure associated with an event having an associated compliance action. A compliance measurement is determined based on, at least in part, the compliance data. A compliance point value associated with the compliance measurement is determined based on, at least in part, an incentive. A reward is provided based on, at least in part, the compliance point value associated with the compliance measurement. Other systems and methods are disclosed. 

Thorpe discloses a system and method for increasing customer safety by directly involving customers and reminding and rewarding workers of hand decontamination compliance issues within a facility to include a plurality of positive-reinforcement hand-hygiene stations; stations that provide a conveniently-located choice of hand-hygiene products such as soap or lotion; personnel identification tags for workers in the facility; readers at the hand-hygiene stations capable of detecting the presence of worker identification tags; a controller for detecting whether a worker tag accessed a hand decontamination station; devices to visually and audibly prompt and/or educate a worker or customer in the use of the hand wash station; a device to give a visual and audible reward for using a station; a device to issue rewards; and a plurality of computers to manage the system.

The present invention discloses a system and associated method for encouraging individual employees of a business, or members of a team, to practice proper washroom activities is provided. The employees or team members are enrolled a washroom rewards program, and certain washroom facilities are designated as available to the individuals for use in the rewards program. The washroom facilities are configured with an identification (ID) system that automatically identifies enrolled employees or team members that enter the facility. Point values are assigned in the washroom rewards program for defined washroom activities performed by the individuals in the designated washroom facilities, and upon performance of such activities, the individual is identified via the ID system and a personal account assigned to the individual is automatically credited with the point value. The points are redeemable by the individuals for an award value.



in response to receiving the first unique ID signal, accessing, by the server, a file associated with the first unique ID signal;
in response to receiving the second unique ID signal, determining, by the server, reward points based on the one or more washroom activities completed by the at least one enrolled employee;
crediting or deducting, by the server, the reward points to the file of the at least one enrolled employee;
generating, by the server, a personalized message informing the at least one enrolled employee of the rewards points earned or deducted;
transmitting to one or more broadcast devices located in the washroom facility, by a controller in communication with the server, the personalized message comprising the reward points earned or deducted and current rankings of the at least one enrolled employee relative to a plurality of other enrolled employees.

Dependent claims 2-10 are allowable based on the same rationale as the claims they depend.

Claims 1-10 rejected under 35 U.S.C. 101 have been withdrawn.

Objections to claims 4-5 have been withdrawn.  




The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “It has been fairly well documented that loss of work time due to sickness and illness of employees is a significant and costly problem for companies. Proper hygiene practices in the workplace washrooms are widely recognized as an important measure in preventing the spread of illness. Simply washing one’s hands after use of the washroom facilities or after contact with an infectious person or environment is paramount in preventing the spread of disease or illness, particularly in the food and health service sectors. Although employees are generally educated in such practices, adherence to applicable washroom practices can always be improved upon. Negative reinforcement (e.g., disciplinary action) is not a prime motivator in this regard.” (page 1); “With respect to typical workplace washroom facilities, such as those facilities in a manufacturing plant, health care facility, office building, and the like, users of such facilities are generally not accountable to any authority for their personal washroom practices and, thus, other creative motivational means would be beneficial in encouraging employees to adhere to proper washroom practices.” (page 2), and “The present invention provides a system and methodology wherein individuals and teams are self-motivated to practice proper washroom procedures.” (page 2).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proper Sanitation and Hygiene Practices Key to Reducing the Disease Burden, November 14, 2016, New Times
The article discloses proper hygiene practices provide healthy outcomes and reduces illnesses.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682